Rugg, C.J.
This petition in equity is brought by the administratrix of the estate of Peter A. Ecklund praying that certain sums of money, deposited by him during his life with his brother and standing in the names of that brother and his wife in savings banks, be declared to be property of the estate and be ordered paid to the petitioner. That brother, his wife, and the savings banks are joined as respondents. The probate judge after making *518preliminary findings concluded with the decisive finding that the money was placed by the intestate in the hands of his brother not as a gift but to hold for his benefit as owner. A decree was entered in accordance with the findings directing the transfer of the deposits in the several savings banks to the petitioner. The brother of the intestate and his wife have appealed. The entire evidence is reported.
The familiar rule is that an appeal in those circumstances brings before this court questions of fact as well as of law; and although it is the duty of this court to examine the evidence and decide the case upon its judgment, a decision based upon oral testimony will not be reversed unless plainly wrong.
This record has been carefully examined. No point of law is raised on it. The question determined was purely one of fact, depending upon the credibility of witnesses and the weighing of evidence. The decision was not plainly wrong but appears to have been right. Cases of this kind depend upon their special circumstances, can be of no value as precedents and the evidence need not be stated or discussed. Reed v. Reed, 114 Mass. 372. Lincoln v. Eaton, 132 Mass. 63, 68. Dickinson v. Todd, 172 Mass. 183. Norcross v. Mahan, 283 Mass. 403.

Decree affirmed.